Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-30-2008

Jurinko v. Med Protective Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3519




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Jurinko v. Med Protective Co" (2008). 2008 Decisions. Paper 32.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/32


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                 Nos. 06-3519 & 06-3666


                  STEPHEN P. JURINKO; CYNTHIA JURINKO, H/W
                         as assignees of Paul G. Marcincin,
                                              Appellants at 06-3666

                                             v.

                    THE MEDICAL PROTECTIVE COMPANY;
                      MEDICAL CARE AVAILABILITY AND
                          REDUCTION OF ERROR FUND,
                     Successor in interest to or formerly known as
                  Medical Professional Liability Catastrophe Loss Fund

                                                  Medical Protective Company,
                                                               Appellant at 06-3519


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           D.C. Civil Action No. 03-cv-4053
                              (Honorable Cynthia M. Rufe)


                             Argued January 17, 2008
          Before: SCIRICA, Chief Judge, BARRY * and ROTH, Circuit Judges.

                            ORDER AMENDING OPINION

       IT IS HEREBY ORDERED that the not precedential opinion in the above-
captioned case, filed December 24, 2008, be amended as follows:


   *
    The Honorable Maryanne Trump Barry participated in the oral argument but
discovered facts causing her to recuse from this matter prior to filing of the Opinion. The
remaining judges are unanimous in this decision, and this Opinion and Judgment are
therefore being filed by a quorum of the panel.
     Page 28, footnote 15, last full sentence, which read:
             However, the Court again said that, when punitive damages
             are substantial, “the constitutional outer limit may well be
             1:1.” Id. at 2634 n.28.
     shall read:
             However, the Court again said that, when compensatory
             damages are substantial, “the constitutional outer limit may
             well be 1:1.” Id. at 2634 n.28.


                                               BY THE COURT,


                                               /s/ Anthony J. Scirica
                                               Chief Judge

DATED: December 30, 2008




                                           2